NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



STATE OF FLORIDA,                                )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )
                                                 )   Case No. 2D17-3152
WILLIAM CHARLES SPUHLER,                         )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed April 4, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; Ramiro Mañalich,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Petitioner.

Kathleen A. Smith, Public Defender, and
Elizabeth Heffington, Assistant Public
Defender, Fort Myers, for Respondent.



SLEET, Judge.

               The State seeks certiorari review of the order denying its motion seeking

the imposition of release conditions on William Spuhler pursuant to Florida Rule of

Criminal Procedure 3.212(d). Because the trial court did not depart from the essential
requirements of law in denying the State's motion, we deny the petition, but we write to

address the availability of release conditions for defendants who are incompetent but do

not qualify for involuntary commitment under section 916.13, Florida Statutes (2016).

              Spuhler was charged with driving while license suspended and driving

while license suspended causing death, and he was determined to be incompetent and

not restorable in July 2016. The parties initially agreed that he would be placed on one

year of conditional release. As the end of that year approached, the State sought an

additional period of conditional release pursuant to rule 3.212(d). The trial court denied

its motion, determining that because Spuhler did not meet the criteria for commitment

under section 916.13, conditional release was not available and the State's only remedy

was under the Baker Act, if appropriate.

              "[C]ertiorari review is proper when it is alleged that the circuit court's

interpretation of a statute violates clearly established law or when it fails to follow the

dictates of a statute[] and the error is sufficiently egregious as to result in a miscarriage

of justice." McCray v. State, 230 So. 3d 495, 497 (Fla. 2d DCA 2017) (quoting In re

Asbestos Litig., 933 So. 2d 613, 616 (Fla. 3d DCA 2006)); see also Abreu-Gutierrez v.

James, 1 So. 3d 262, 266 (Fla. 4th DCA 2009) (explaining that the proper method to

challenge a nonfinal commitment order is by certiorari).

              In its motion, the State sought imposition of release conditions pursuant to

rule 3.212(d), which provides:

              If the court decides that a defendant is not mentally
              competent to proceed but does not meet the criteria for
              commitment, the defendant may be released on appropriate
              release conditions. The court may order that the defendant
              receive outpatient treatment at an appropriate local facility
              and that the defendant report for further evaluation at



                                             -2-
              specified times during the release period as conditions of
              release.

In his response, Spuhler contends that rule 3.212(d) "is only relevant when a defendant

has the possibility of being restorable." This is incorrect. See McCray, 230 So. 3d at

497; Dep't of Children & Family Servs. v. Barnett, 124 So. 3d 430, 433 (Fla. 2d DCA

2013) (concluding that the trial court "should consider whether appropriate conditions

may again be lawfully imposed under rule 3.212(d)" when releasing a defendant who

was ineligible for further commitment under section 916.13 because he was not

restorable to competency); Dep't of Children & Families v. C.Z., 201 So. 3d 78, 79 (Fla.

3d DCA 2015) (stating that because the respondent was ineligible for involuntary civil

commitment under the Baker Act, "[b]y default, the only option the trial court had

available to provide placement . . . was through conditional release, pursuant to . . .

[rule] 3.212(d)"); Abreu-Gutierrez, 1 So. 3d at 267 (recommending that the trial court

base the defendant's release on conditions imposed pursuant to rule 3.212(d) if it

determined on remand that he could not be restored to competency).

              We agree with the State's argument that the trial court erred in concluding

that the State was limited to civil commitment proceedings and was not entitled to the

imposition of release conditions under rule 3.212(d) solely because Spuhler could not

be restored to competency. "[T]he proper course when an incompetent defendant does

not meet the criteria for commitment[] and cannot be restored to competency[] is for the

State to initiate civil commitment proceedings under the Baker Act or for the court to

release the defendant 'on appropriate conditions' as provided in [r]ule 3.212(d)."

McCray, 230 So. 3d at 497 (quoting Dep't of Children & Family Servs. v. Amaya, 10 So.




                                            -3-
3d 152, 157 (Fla. 4th DCA 2009)). However, because this ruling does not amount to a

departure from the essential requirements of law, we deny the State's petition.

              "A departure from the essential requirements of the law necessary for the

issuance of a writ of certiorari is something more than a simple legal error. There must

be a violation of a clearly established principle of law resulting in a miscarriage of

justice." Id. (quoting Fassy v. Crowley, 884 So. 2d 359, 363–64 (Fla. 2d DCA 2004)).

"Unlike the application of incorrect law, 'a misapplication of the correct law or an

erroneous interpretation of a law does not rise to the necessary level,' i.e., 'a violation of

a clearly established principle of law resulting in a miscarriage of justice.' " Mahany v.

Wright's Healthcare & Rehab. Ctr., 194 So. 3d 399, 402 (Fla. 2d DCA 2016) (quoting

Fassy, 884 So. 2d at 364). Although the trial court misinterpreted rule 3.212(d) to the

extent that it determined that the rule was inapplicable to nonrestorable defendants, it

considered and applied the correct rules and statutes applicable to a motion seeking

imposition of release conditions on an incompetent defendant.

              Furthermore, rule 3.212(d) does not mandate that a trial court impose

release conditions. The language of the rule is permissive: "If the court decides that a

defendant is not mentally competent to proceed but does not meet the criteria for

commitment, the defendant may be released on appropriate release conditions." Fla. R.

Crim. P. 3.212(d) (emphasis added). It is within the trial court's discretion to "exercise[]

its informed judgment to craft a solution balancing [the defendant's] liberty interests with

the need to provide for his own protection, as well as that of the public." McCray, 230

So. 3d at 497.




                                             -4-
           Accordingly, the petition is denied.



VILLANTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -5-